Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: P88689-C1
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Freyensee et al.     Group:	2135
Serial No.:			16/381,994 	  Examiner:	Tuan Thai
For:   METHOD AND APPARATUS TO ENABLE INDIVIDUAL NON VOLATILE MEMORY EXPRESS (NVME) INPUT/OUTPUT (IO) QUEUES ON DIFFERING NETWORK ADDRESSES OF AN NVME CONTROLLER.


1. 	This action is responsive to amendment filed 01/28/2022.  Claims 1-20 have been cancelled.  Claims 21-40 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 21, 29 and 36).  The  an apparatus for enabling individual non-volatile memory express input/output queues, has virtual controller target logic unit coupled to set of backend controller logic units to transmit data from portion of set of input/output queues.  Particularly, the apparatus has a set of backend controller logic units coupled to a set of non-volatile memory devices. A virtual controller target logic unit is coupled to the set of backend controller logic units to transmit data from a first portion of a set of input/output queues to be transmitted from a host system to a first backend controller logic unit of the set of the backend controller logic units, where the virtual controller target logic unit transmits data from a second portion of the set of input/output queues to a second backend controller logic of the set of backend controller logic units, wherein the NVMe compatible target device is to operate consistent with a Non-Volatile Memory Express Specification.  The apparatus uses fabric technology to allow loose coupling of a specific NVMe queue to a physical NVMe controller so as to enable possibility of network configurations at a NVMe queue level instead of an NVMe controller level found on peripheral component interconnect express bus configurations inside a physical computer.  In light of the foregoing; claims 21, 29 and 36 of the present application are found to be .
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 24, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135